DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/25/2021 has been entered.
Response to Arguments
101
Applicant's arguments filed 09/25/2021 have been fully considered but they are not persuasive. 
Applicant argues that the “claim limitations, that in combination, reflect an improvement to the technical field of automated seat assignment through a user interface. That is to say, in conventional seat assignment computer programs, individual seats are allocated on a per person basis and presented in a user interface.” The Examiner disagrees. The claims do not reflect an improvement to a technical field. The claims use a computer as a tool to perform the abstract idea. 

“No automated mechanism exists for accommodating groups through the user interface of the seating application. But, in Applicants' amended claims, groups not requiring social distancing are already accounted for automatically while enforcing social distancing between groups and other non-groups. Thus, a technical solution to the problem of group seating accommodation for social distancing in an automated seating system is solved by Applicants’ invention.” The Examiner disagrees.  Again, Applicant’s claimed invention recites an abstract idea. The additional elements merely use a computer as a tool to perform the abstract idea - see MPEP 2106.05(f). The claims also generally link the use of the judicial exception to a particular technological environment or field of use -(user interface, memory, computer).
	The claims do not include additional elements individually or in an ordered combination that are sufficient to amount to significantly more than the judicial exception.  Accordingly, Applicant’s arguments are not persuasive and the rejections are maintained. 
112
Based on the claim amendments, the rejections under 35 U.S.C. 112 have been withdrawn. 

 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-8, 10-14 and 16-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claims recite loading, setting, computing, enabling recording, receiving, locating, re-enabling limitations, which falls into the abstract idea groupings of (a) mathematical concepts-**mathematical relationships mathematical formulas or equations  mathematical calculations** 
computing, a minimum number of successive seats which have with a combined width computed as a product of the number of successive seats by the seat width parameter, so as to minimally exceed the social distancing parameter of the required distance;
(b) Certain Methods Of Organizing Human Activity ** fundamental economic principles or practices (including hedging, insurance, mitigating risk) commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)** and (c) mental processes—concepts performed in the human mind- (including an observation, evaluation, judgment, opinion).
loading a seating chart for a seating area of an event venue;
setting both a social distancing parameter and a seat width parameter for seats in the seating area, social distancing parameter specifying a required distance between individual people sitting in the sets in the seating
area, the seat width parameter specifying a width of each of the seats in the
seating area;
computing, a minimum number of successive seats which have with a combined width computed as a product of the number of successive seats by according to the seat width parameter, so as to minimally exceeding the social distancing parameter of the required distance;
enabling for selection in a user interface to the seating chart, available ones of the seats in a selected row of the seating area that are separated from one another by the computed number of the seats and disabling from selection in the user interface, the seats separating the available ones of the seats; and;
recording, different selections in the seating chart by different end users of the available ones of the seats.;
subsequent to the different selections, receiving a request to seat a grouping of individuals exempt from social distancing requirements;
locating within the seating chart a sequence of consecutive ones of the seats that are not selected, including ones of the seats disabled from selection, the consecutive ones of the seats being equal to or greater than a number of seats required for the grouping of individuals between two of the available ones of the seats;
recording, a group selection of the number of seats required for the grouping from amongst the sequence of consecutive ones of the seats; and,
re-enabling for selection to the seating chart, available ones of the seats in the row, the available ones of the seats being separated from the group selection and from one another by the computed number of the seats and disabling from selection, ones of the seats separating the available ones of the seats and the group selection.
The limitations loading, setting, computing, enabling recording, receiving, locating, re-enabling under their broadest reasonable interpretation, covers performance of the 
	The recited limitations are not indicative of integration into a practical application.  In particular, the claims only recite the following additional elements, “memory, computer, user interface, non-transitory computer readable medium, processor and host computing platform”. These additional elements are recited at a high-level of generality such that in conjunction with the abstract limitations, they amount to no more than:	
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) - (non-transitory computer readable medium, processor and host computing platform);
iv. Generally linking the use of the judicial exception to a particular technological environment or field of use -(user interface, memory, computer)
	The claims do not include additional elements individually or in an ordered combination that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than generally linking 
Dependent claims 2, 4-6, 8, 10-12 and 14-18 further narrow the abstract idea and do not contain any elements that could be considered significantly more and therefore, do nothing to remedy the deficiencies. Accordingly the claims, 1-18 are not patent eligible.	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONYA S JOSEPH whose telephone number is (571)270-1361. The examiner can normally be reached M-F 6:30-2:30, First Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/TONYA JOSEPH/Primary Examiner, Art Unit 3628